Per Curiam.
The purpose of this petition is to compel *326the respondent to remove the receiver, and to vacate an order made May 14th, setting the case for hearing June 20th.
The removal of the receiver was asked because one of the creditors of the American Eagle Tobacco Company is a stockholder, director, and president of the receiver, the Union Trust Company. This is not sufficient cause for removal.
It was within the discretion of the circuit judge to fix the time for hearing. The proceeding of Mrs. Barker is ancillary to the main case, and it is within the discretion of the court to determine when such proceedings shall be heard.
The order to show cause is denied.